Order of disposition, Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about December 1, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first and third degrees, and placed him on enhanced supervision probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The combination of appellant’s acts and statements supports the conclusion that he had sexual contact with the victim, and that the contact was for the purpose of sexual gratification (see e.g. Matter of Najee A., 26 AD3d 258 [2006], lv denied 7 NY3d 703 [2006]; Matter of Kenny O., 276 AD2d 271 [2000], lv denied 96 NY2d 701 [2001]).
We have considered and rejected appellant’s remaining claims. Concur — Andrias, J.P., Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.